Citation Nr: 1755787	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for body aches, to include as a manifestation of undiagnosed illness or other qualifying chronic disability under 38 U.S.C. § 1117  (2012) and 38 C.F.R. § 3.317 (2017).

2.  Entitlement to service connection for bilateral feet pain, to include as a manifestation of undiagnosed illness or other qualifying chronic disability under 38 U.S.C.§ 1117 and 38 C.F.R. § 3.317.

3.  Entitlement to an initial compensable rating for right elbow extensor tendonitis, with painful pronation of the forearm prior to June 13, 2016, and in excess of 10 percent from that date. 

4.  Entitlement to an initial compensable rating for left elbow extensor tendonitis, with painful extension of the elbow prior to June 13, 2016, and in excess of 10 percent from that date. 

5.  Entitlement to an initial compensable rating for left elbow extensor tendonitis, with painful supination and pronation of the forearm prior to June 13, 2016, and in excess of 10 percent from that date.

6.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 1, 2015, and in excess of 50 percent from the date.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, February 2013, and October 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).  The July 2011 rating decision denied the Veteran's claims for service connection for body aches and bilateral feet pain.  The February 2013 rating decision granted service connection for right and left elbow extensor tendonitis, and assigned initial noncompensable ratings for each disability from September 29, 2010 (receipt date of the claim).  The October 2013 rating decision denied the Veteran's claim for an increased rating in excess of 30 percent for PTSD.  The Veteran timely appealed all rating decisions.

During the pendency of the appeal, in a July 2016 rating decision, the RO awarded an increased rating of 50 percent for PTSD from August 1, 2015. The RO also recharacterized the Veteran's elbow disabilities as right elbow extensor tendonitis, with painful pronation of the forearm, left elbow extensor tendonitis, with painful extension of the elbow and awarded increased ratings of 10 percent from June 13, 2016 for each elbow, and awarded a separate 10 percent evaluation for left elbow extensor tendonitis with painful supination and pronation of the forearm, also effective from that date.  As the increased ratings awarded do not represent the maximum ratings available for these disabilities, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

As explained in further detail, below, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to PTSD for which an increased rating is sought on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran, through his representative, filed a notice of disagreement with the denial of direct payment of Attorney fees in an August 2016 notification letter.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claim in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time. 

The Board also notes that in a September 2016 notice of disagreement form, in response to the July 2016 supplemental statement of the case, the Veteran asserted that earlier effective dates are warranted for the separate rating assigned for left elbow extensor tendonitis, with painful supination and pronation of the forearm, the 10 percent initial ratings of his additional right and left elbow disabilities, as well as the 50 percent rating assigned for his PTSD.  In light of the procedural history set forth above, these claims are ultimately "staged" initial and increased rating claims arising from the award of service connection for the Veteran's right and left elbow disabilities and the increased rating granted for his PTSD, and have been so characterized on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's DD-214 indicates that the Veteran served in Iraq.  For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Under that statute and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Veteran contends that he has conditions manifested by body aches and bilateral feet pain.  A January 2013 VA examination report indicates that the Veteran's bilateral feet pain could be an undiagnosed illness.  A subsequent January 2014 VA examiner indicated that the Veteran's bilateral feet pain is related to his bilateral pes planus.  The examiner also notes a diagnosis of degenerative changes in his left foot.  The January 2013 examiner did not address his body aches, because the Veteran reported not having muscle pain at that time.  A June 2016 VA addendum opinion indicates the Veteran reported not having any feet issues and thus, an additional examination was not conducted.  As the etiology of these claimed disorders are still unclear, additional opinions should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claims for initial increased ratings for his right and left elbow disabilities, the Veteran was last afforded a VA examination in June 2016.  However, the Board finds that the VA examination is inadequate because the elbow joints were not tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In light of the above, the Board finds a remand is necessary to afford the Veteran an additional VA examinations for these disabilities.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the June 2016 VA examiner indicated that a magnetic resonance imaging scan (MRI) of the left elbow had been requested to rule out a left elbow ligament tear, however, such testing and subsequent VA treatment records have not been associated with the record and therefore must be obtained on remand.

With regard to the Veteran's increased rating claim for PTSD, the Veteran was last afforded a VA examination in September 2013.  In November 2013 statements provided by the Veteran, his spouse, and his attorney, the Veteran contends that the examination was inadequate because the examination was short and did not consider the Veteran's lay statements.  In addition, as explained further below, 2016 VA treatment records seem to indicate a potential worsening of the Veteran's PTSD symptoms and thereby affecting his employability, thus, the Board finds an additional VA examination is warranted to address the current severity of his PTSD.  See id.

In addition, February 2016 VA treatment records notes the Veteran reported that he was also seeking private psychiatric care and the clinician noted he was prescribed psychiatric medications by the non-VA provider.  

Accordingly, the above treatment records and any updated VA treatment records should be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Finally, the issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice, 22 Vet. App. 447.

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16(a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16(b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).  

Here, the Veteran met the schedular percentage requirement from June 13, 2016 (PTSD rated as 50 percent disabling and total combined rating of 70 percent), but not prior to that date.

February 2016 to May 2016 VA treatment records reflect the Veteran was having difficulty working at his new job and he expressed that he felt like he should quit because he was "too stressed out" and that he might engage in full-time out-patient mental health treatment.  He reported that his new job "increased anxiety over the work setting[,] which includes working in confined and noisy areas and with peers who he has interpersonal conflict."  He reported that at his prior job, "he was isolated mostly from people, working alone" and therefore he believed he was able to maintain this previous job without activating any stressors.  May 2016 VA treatment records notes the Veteran stopped working and he expressed some pessimism and irritability related to not having a job or a future career.  Therefore, there is some evidence of unemployability due to the Veteran's service-connected PTSD, and the issue of entitlement to a TDIU has been raised.  Therefore, the issue of entitlement to a TDIU should be adjudicated in the first instance by the AOJ.
 
Accordingly, the appeal is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records, to include any MRI study conducted after June 2016. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization to obtain private treatment records related to his PTSD increased rating claim.

3.  After undertaking any appropriate action, to include sending the Veteran a TDIU application (VA Form 21-8940), adjudicate the issue of entitlement to a TDIU, to include consideration of whether referral to the Director of Compensation Service under 38 C.F.R. § 4.16(b) is warranted for any period of time during which the Veteran does not meet the schedular standards of 38 C.F.R. § 4.16(a).

4.  After completing the above development, the Veteran should be afforded a VA psychiatric examination to determine the current level of severity of his PTSD.  In accordance with the latest worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  

The claims folder should be made available to the examiner for review in conjunction with the examination. The examiner is also to be provided access to a copy of this remand, VBMS and Virtual VA.

5.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of the service-connected right and left elbow disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically report the results (in degrees) of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's elbows.

6.  Arrange to obtain an opinion from an appropriate specialist physician to address the nature and etiology of the Veteran's feet and joint/muscle pain (claimed as body aches) disorders.

The claims file must be made available to and reviewed by the physician in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on his/her review of the case, the physician is specifically requested to offer an opinion as to: 

(a) Whether the Veteran has a disability manifested by bilateral feet pain and muscle and joint pain (claimed as body aches)?  If so, state the diagnosis or diagnoses. 

(b) If the examiner finds that the Veteran has a disability manifested by bilateral feet pain or muscle and joint pain (claimed as body aches), did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner should also comment on the Veteran's exposure to chemicals and fires in service in Iraq.

(c) If no diagnosis is offered, the examiner is requested to comment on (i) whether there are nevertheless objective indications (to include non-medical indicators capable of independent verification) of a chronic disability (lasting six months or more or with intermittent episodes for 6 months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.

In offering any opinion, the physician must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology, to include his report that his symptoms began while in Iraq.  The physician should also address the January 2013 VA examiner's finding that the Veteran's bilateral feet pain could be an undiagnosed illness.  The rationale for any opinion offered should be provided.

7.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




